DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are cancelled. Claims 19-37 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “homogeneous” in claim 19 (line 1 and line 8) and claim 22 (line 2) is a relative term which renders the claim indefinite. The term “homogeneous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
The Markush Groups in Claim 19 are informal. Please use the format “at least one selected from the group consisting of A, B and C”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 19-25 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Li (IEEE transaction on Magnetics, 2014, Vol 50, 2105403), and further in view of US’687 (US 2013/0142687).
Regarding Claims 19-25 and 29-30, Li teaches (Page 1, Experimental Details) a method of making a powder mixture comprising powder from recycled Nd-Fe-B magnet and powder of special alloy (SA) with 0-3.0 wt% of SA alloy. Li discloses that the recycled Nd-Fe-B is Neo 35 H magnet (Page 1, left column, last paragraph), which is known to be a sintered magnet made by sintering Nd-Fe-B magnet powder. Li further discloses that the recycled magnet is subjected to hydrogen cracking to make a Nd-Fe-B powder, the Nd-Fe-B powder is mixed with SA alloy powder, the powder mixture is magnetically aligned and pressed at 30 MPA and sintered to make a magnet having Nd2Fe14B main phase (Page 1, Experimental Details; Page 3, left column, 1st paragraph), which meets the limitations recited in claim 19.
Li does not teach that the recycled Nd-Fe-B magnet is made by melting magnetic elements to make a molten alloy, forming alloy flakes and pulverizing the alloy flakes to make a powder. However, making Nd-Fe-B magnet powder by melting magnetic elements to make a molten alloy, forming alloy flakes and pulverizing the alloy flakes to make a powder is well-known to one of ordinary skill in the art as evidenced by US’687. US’687 teaches making Nd-Fe-B magnet powder by melting magnetic elements to make a molten alloy under inert atmosphere, forming alloy flakes with 2-14-1 main phase and pulverizing the alloy flakes to make a powder ([0030] to [0049]; [0032]; [0067]). Thus, it would be obvious to one of ordinary skill in the art to make Nd-Fe-B magnet powder by melting magnetic elements to make a molten alloy in inert gas atmosphere, forming alloy flakes with 2-14-1 main phase and pulverizing the alloy flakes to make a powder as taught by US’687 in the process of Li would be able to make a magnet powder with success as disclosed by US’687. US’687 discloses that the sintered magnet is prepared by melting and casting a starting material, pulverizing the resulting rare earth magnet alloy into magnet alloy powder, molding the powder in the magnetic field, sintering and ageing the molded product ([0003]), which meets the limitation recited in claim 21. Induction melting or arc melting to make molten metal of Nd-Fe-B is well-known to one of ordinary skill in the art.
Regarding claim 31, Li in view of US’687 discloses that the magnet contains Nd, Co, Cu and Fe ([0073] to [0077] of US’687), which meets the limitation recited in claim 31. 
Regarding claim 32, Li discloses (Table 1, SA alloy) that the SA alloy contains 12.32 wt% Nd, 51.45 wt% Dy, 2.34 wt% Fe, 7.49 wt% Cu, and 26.4 wt% Co, which converts toe. 8.5at% Nd, 31.4 at% Dy, 4.2 at% Fe, 11.7 at% Cu, and 44.2 at% Co and meets the recited limitation in claim 32.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Li (IEEE transation on Magnetics, 2014, Vol 50, 2105403) in view of US’687 (US 2013/0142687), as applied to claim 19 above, and further in view of Suzuki (US 2008/0317620).
Regarding claim 26, Li in view of US’687 does not teach the inert atmosphere comprises reducing gas. Suzuki discloses making R-T-B melt under inert atmosphere or reducing atmosphere ([0022]). It would be obvious to one of ordinary skill in the art that the R-T-B may be made under the protection of inert/reducing atmosphere as taught by Suzuki in the process of Li in view of US’687 in order to protect the melt from oxidation.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Li (IEEE transation on Magnetics, 2014, Vol 50, 2105403) in view of US’687 (US 2013/0142687), as applied to claim 19 above, and further in view of Furusawa (US 2014/0123809) and Tomizawa (US 2004/0168747).
Regarding claim 27, Li in view of US’687 does not teach fragmenting with spraying atomizing apparatus. 
Furusawa discloses that scrap magnet may be melted to make magnet alloy by strip casting which can be used to make magnet powder ([0038]). Thus, it would be obvious to one of ordinary skill in the art to make a magnet powder by melting the scrap magnet as taught by Furusawa in the process of Li in view of US’687 in order to make a magnet powder with scrap magnet as disclosed by Furusawa. Furusawa discloses making magnet alloy from the melt by strip casting method, not atomization method as recited in claim 27. Tomizawa discloses that R-T-B alloy can be made from alloy melt by both strip casting method and gas atomization method ([0059]). It would be obvious to one of ordinary skill in the art that making R-T-B alloy by gas atomization method as taught by Tomizawa in the process of Li in view of US’687 and Furuzawa would be able to make R-T-B powder with success as disclosed by Tomizawa.

Claims 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Li (IEEE transation on Magnetics, 2014, Vol 50, 2105403) in view of US’687 (US 2013/0142687), as applied to claim 19 above, and further in view of Kato et al. (US 2010/0040501, hereinafter “Kato et al.”).
Regarding claim 28, Li is silent on the size of waste magnet powder. Kato discloses that the mean particle size of R-T-B powder is between 3 and 5 µm and by using such fine powders and also by setting the amount of rare earth elements contained in the low R alloy at somewhat high, both a high residual magnetic flux density and a high coercive force can be obtained even in a relatively low sintering temperature range ([0074]). Thus, it would be obvious to one of ordinary skill in the art to pulverize the R-T-B magnet powder into particles having average particle size between 3 and 5 µm as taught by Kato in the process of Li in view of US’687 in order to make a magnet having high residual magnetic flux density and a high coercive force as disclosed by Kato. The particle size disclosed by Kato overlaps the recited range in claim 28 and therefore is a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 33, Li discloses (Table 1, SA alloy) that the SA alloy contains 12.32 wt% Nd, 51.45 wt% Dy, 2.34 wt% Fe, 7.49 wt% Cu, and 26.4 wt% Co, which converts toe. 8.5at% Nd, 31.4 at% Dy, 4.2 at% Fe, 11.7 at% Cu, and 44.2 at% Co. The Nd, Dy, Fe and Co contents in the alloy disclosed by Li are within the recited ranges in Claim 33. The Cu content in the alloy disclosed by Li is greater than the recited Cu range in Claim 33. 
Kato teaches a method for making sintered R-T-B magnet ([0011] to [0019]). Kato discloses that the method comprises mixing the R-T-B powder with an high R alloy powder and the high R alloy powder comprises 26-70 wt% R, 0.3-30 wt% Co, 0.03-5.0 wt% Cu, 0.03-0.3 wt% Al and the balance being Fe ([0011] to [0019]; [0071]). Kato discloses that the sintered magnet made from the powder mixture has high flux density and high coercive force ([0011] to [0019]. Thus, it would be obvious to one of ordinary skill in the art to lower the Cu content in the SA alloy of Li within the range of 0.03-5.0 wt% Cu as taught by Kato in the process of Li in view of US’687 in order to make a magnet having high flux density and high coercive force as disclosed by Kato. The amount of Cu disclosed by Kato overlaps the recited range in claim 33 and therefore is a prima facie case of obviousness. See MPEP 2144.05 I.

Allowable Subject Matter
Claims 34-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/Primary Examiner, Art Unit 1733